 Case 1:18-cr-00364-RMB Document 36 Filed 04/21/21 Page 1 of 5 PageID: 125



                                                    [Dkt. No. 30]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 18-364 (RMB)
                              :
JEFFERY EDMONDS               : OPINION
______________________________:


     This matter comes before the Court upon Defendant Jeffery

Edmonds’ Motion to Reduce Sentence pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A)(i).       Dkt. No. 30. Defendant

Edmonds is currently serving his sentence at FCI Fort Dix in New

Jersey.   His projected release date is November 2, 2023 (with

projected release to a halfway house on May 2, 2023).           The Court

having considered the parties’ submissions, and for the reasons

discussed below, denies the Motion.

     On June 26, 2018, Edmonds pled guilty to three armed

robberies in violation of 18 USC §§ 2113(a) & 2; §§ 1951 & 2;

and §§ 924(c)(l)(A)(i) & 2.      The Court sentenced him to 84

months in prison with five years of supervised release.

     In support of his Motion, Defendant admits that he has

received the vaccine.     Moreover, he had previously tested

positive for COVID-19.     Nonetheless, Defendant seeks

compassionate release because (1) he suffers from asthma,

                                     1
 Case 1:18-cr-00364-RMB Document 36 Filed 04/21/21 Page 2 of 5 PageID: 126



hypertension, sleep apnea, rheumatoid arthritis and atrial

fibrillation, and (2) of the ailing health of his parents who

are taking care of his children.

     The Government opposes the motion and has introduced

evidence of the measures that the Bureau of Prisons has taken to

prevent the spread of the coronavirus.        The Government further

contends that because Defendant is fully vaccinated, any risk of

suffering from COVID-19 is drastically reduced.         Finally, the

Government argues that the challenges facing Defendant’s family

do not justify his release.


DISCUSSION
     Although a district court generally has limited authority

to modify a federally-imposed sentence once it commences, Dillon

v. United States, 560 U.S. 817, 825 (2010), the First Step Act

(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts

to grant compassionate release where there exists “extraordinary

and compelling reasons” to reduce a sentence.

     Thus, this Court may only grant a motion for reduction of

sentence under the FSA if it was filed “after the defendant has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A); see also United States v.
                                     2
 Case 1:18-cr-00364-RMB Document 36 Filed 04/21/21 Page 3 of 5 PageID: 127



Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).        This is a statutory

requirement that this Court may not waive.         See, e.g., Raia,

2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d

Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).

     Defendant has exhausted his administrative remedies. United

States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020), as revised (Apr. 8, 2020).        Under 18 U.S.C.

§3582(c)(1)(A), this Court may, in certain circumstances, once

the exhaustion requirement has been satisfied as it has here,

grant a defendant’s motion to reduce his term of imprisonment

“after considering the factors set forth in [18 3583(a)],” if

the Court finds that (i) “extraordinary and compelling reasons

warrant such a reduction,” and (ii) “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The

Defendant bears the burden to establish that he is eligible for

a sentence reduction.     United States v. Jones, 836 F.3d 896, 899

(8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356

(11th Cir. 2014).

     Here, the parties do not seem to dispute that Defendant is

in a high risk category given his medical conditions.           However,

given the fact that Defendant is fully vaccinated, the Court

does not find that the Defendant can meet his burden of showing

                                     3
 Case 1:18-cr-00364-RMB Document 36 Filed 04/21/21 Page 4 of 5 PageID: 128



extraordinary and compelling reasons.        That Defendant is fully

vaccinated means that he is no longer particularly vulnerable to

COVID-19.    Moreover, there is nothing before the Court to

suggest that Defendant’s medical conditions are not being

addressed.

        As for Defendant’s argument that he should be released from

prison given his parents’ deteriorating eyesight, hearing,

arthritis and other ailments necessitating his presence to care

for his children, ages 18 and 11, it is worth noting that there

are family members who could care for his children but they are

“too busy.”    This does not justify Defendant’s release, and the

Court remains hopeful that these family members will step in and

care for Defendant’s children should their grandparents’ health

further decline to a point where they are unable to care for

them.

        Finally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A);

United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

The Court holds that a sentence reduction here would be

inconsistent with the § 3553(a) factors.        First, a reduction

would fail to “reflect the seriousness of the offense,” “promote

respect for the law,” and “provide just punishment for the

offense.” 18 U.S.C. § 3553(a).      The crimes involved here were


                                     4
 Case 1:18-cr-00364-RMB Document 36 Filed 04/21/21 Page 5 of 5 PageID: 129



violent armed robberies spanning several days and endangering

the lives of many.    At the time of sentencing, Defendant was

awaiting sentencing for a violent home invasion case being

prosecuted by the State of New Jersey.

     The “history and characteristics of the defendant” and the

need to protect the public also counsel against any sentencing

reduction for the same reasons.

     Finally, the need for deterrence and the need to punish the

Defendant also weigh against reducing Defendant’s sentence.            He

has served not even one-half of his sentence.         This would be a

drastic variance and run counter to the goals of Section 3553.

     The Motion is therefore DENIED.




                                  s/Renée Marie Bumb_________
                                  RENÉE MARIE BUMB
                                  United States District Judge
Dated: April 21, 2021




                                     5
